WILHOIT, Judge,
dissenting.
I respectfully dissent from the majority opinion. While it might be that Kentucky has “significant contacts” with the child and his mother, the stated purpose of the Uniform Child Custody Jurisdiction Act is to assure “that litigation concerning the custody of the child takes place ordinarily in the state with which the child and his family have the closest connection....” KRS 403.400(l)(e) (emphasis added). Based on the record before us, that state is South Carolina, and it is that jurisdiction in which any change in permanent custody should be determined.